            Case 2:18-cv-01754-JHE Document 7 Filed 11/14/18 Page 1 of 3                 FILED
                                                                                2018 Nov-14 PM 04:15
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


TERRY PAGE,                                 )
                                            )
               Plaintiff,                   )
                                            )       CIVIL ACTION NUMBER:
v.                                          )          2:18-cv-01754-JHE
                                            )
BOATRIGHT COMPANY, INC.,                    )
                                            )
               Defendant.                   )


     MOTION FOR ADDITIONAL TIME TO RESPOND TO COMPLAINT

       COMES NOW, Boatright Company, Inc., Defendant in the above-styled

action ("Defendant"), by and through its counsel of record, and respectfully

requests that this Court grant it a twenty-one (21) day extension of time to respond

to Plaintiff's Complaint. As grounds therefore, Defendant states as follows:

       1.      Plaintiff filed this lawsuit on or about October 23, 2018.

       2.      The undersigned counsel have recently been retained to represent

Defendant in this action.

       3.      Defendant has not yet completed its investigation of the allegations

contained in Plaintiff's Complaint, including but not limited to which defenses may

operate to bar Plaintiff's claims.
           Case 2:18-cv-01754-JHE Document 7 Filed 11/14/18 Page 2 of 3




      4.      A twenty-one (21) day extension of the deadline for filing an answer

would allow Defendant to complete its investigation and file a more complete and

thorough response to Plaintiff's Complaint.

      5.      The additional time will not prejudice the parties insofar as this

motion constitutes Defendant's initial appearance, allowing the parties to proceed

with scheduling the parties' planning meeting.

      6.      Plaintiff's counsel has been consulted and has no objection to the

granting of this motion.

      WHEREFORE,           PREMISES    CONSIDERED,         Defendant    respectfully

requests the Court to allow it an additional twenty-one (21) days, up to and

including December 7, 2018, to respond to Plaintiff's complaint.

                                              Respectfully Submitted,



                                              s/ Michael L. Thompson
                                              Michael L. Thompson
                                              ASB-5417-O46M

OF COUNSEL:
LEHR MIDDLEBROOKS VREELAND & THOMPSON, P.C.
P.O. Box 11945
Birmingham, Alabama 35202-1945
(205) 326-3002
Fax: (205) 326-3008
Email:      mthompson@lehrmiddlebrooks.com




                                         2
          Case 2:18-cv-01754-JHE Document 7 Filed 11/14/18 Page 3 of 3




                        CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2018, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following

                         Allen D. Arnold, Esq.
                         Five Points Law Group
                         2151 Highland Avenue South, Suite 205
                         Birmingham, Alabama 35205

                         Leslie Palmer, Esq.
                         Palmer Law, LLC
                         104 23rd Street South, Suite 100
                         Birmingham, AL 35233


                                            s/ Michael L. Thompson
                                            OF COUNSEL

627662.docx




                                        3
